NEWS RELEASE Contact: John O. Muse Executive Vice President of Finance and Administration, or Brad Phillips, Treasurer 972-717-0300 DARLING INTERNATIONAL ANNOUNCES FOURTH QUARTER AND YEAR-END 2008 EARNINGS CONFERENCE CALL AND WEBCAST February 27, 2009 – IRVING, TEXAS – Darling International Inc. (NYSE: DAR)will hold a conference call and webcast on Thursday, March 5, 2009 to discuss the Company’s fourth quarter and year-end 2008 financial results.The teleconference will begin at 10:00 a.m. Eastern Time and will be hosted by Mr.
